780 N.W.2d 253 (2010)
BARBARA A. GOODWIN, Plaintiff-Appellant,
v.
NURSING CARE OPTIONS, L.L.C., Travelers Indemnity Company, Mercy Healthcare at Home (Trinity Health), and Family Independence Agency, Defendants-Appellees, and
Rosie L. Spivey, Dorothy Dexter, and Second Injury Fund/Dual Employment Provisions, Defendants.
Docket No. 140351. COA No. 294758.
Supreme Court of Michigan.
March 29, 2010.

Order
On order of the Court, the application for leave to appeal the December 15, 2009 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.